Name: Council Directive 75/405/EEC of 14 April 1975 concerning the restriction of the use of petroleum products in power stations
 Type: Directive
 Subject Matter: oil industry;  energy policy;  electrical and nuclear industries
 Date Published: 1975-07-09

 Avis juridique important|31975L0405Council Directive 75/405/EEC of 14 April 1975 concerning the restriction of the use of petroleum products in power stations Official Journal L 178 , 09/07/1975 P. 0026 - 0027 Finnish special edition: Chapter 12 Volume 1 P. 0074 Greek special edition: Chapter 10 Volume 1 P. 0098 Swedish special edition: Chapter 12 Volume 1 P. 0074 Spanish special edition: Chapter 12 Volume 2 P. 0056 Portuguese special edition Chapter 12 Volume 2 P. 0056 COUNCIL DIRECTIVE of 14 April 1975 concerning the restriction of the use of petroleum products in power stations (75/405/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas the implementation of a Community energy policy is one of the objectives that the Communities have set themselves ; whereas security of supply is a priority of Community energy policy; Whereas electricity is a form of energy vital to modern society and its contribution to the Community's total energy requirements is on the increase; Whereas the security of electricity supplies in the Member States of the Community can be improved by limiting the use of petroleum products in power stations; Whereas the construction and the conversion of power stations using exclusively or mainly oil products should therefore be subject to an authorization by the authorities of the Member States; Whereas electricity can be produced economically from various sources of primary energy; Whereas conventional power stations can be equipped with multi-firing boilers using two or more fuels, including coal, HAS ADOPTED THIS DIRECTIVE: Article 1 1. The contruction of new power stations which will use oil fuels exclusively or mainly as well as the conversion of existing power stations to burn such fuels exclusively or mainly shall be subject to prior authorization by the authorities of the Member State responsible for this power station. 2. Authorization may be granted only in the following cases: - if the power station has a capacity of less than 10 MWe or is intended exclusively for the production of peak or reserve energy; - if the petroleum products are used solely to ignite and to maintain the combustion of other products and if their total energy contribution remains small; - if the petroleum fuel is a residual product that cannot be more efficiently employed for other purposes; - if supplies of other fuels cannot be ensured or if their use cannot be considered for economic, technical or safety reasons; - if special reasons relating to the protection of the environment necessitate the use of petroleum products in a power station. 3. Before granting authorization, the authorities of the Member States shall determine whether it is advisable, with a view to security of fuel supply, to equip the power station concerned for dual-firing, allowing the use of coal as a substitute fuel. Article 2 Any authorization granted by a Member State pursuant to Article 1 shall be notified to the Commission, accompanied by a detailed statement of the reasons justifying the action taken. Article 3 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 31 December 1975 and shall inform the Commission thereof. (1)OJ No C 125, 16.10.1974, p. 59. (2)OJ No C 93, 7.8.1974, p. 79. Article 4 More stringent national measures restricting the use of petroleum products in power stations and conforming with the provisions of the Directive may be maintained or adopted. Article 5 This Directive is addressed to the Member States. Done at Brussels, 14 April 1975. For the Council The President G. FITZGERALD